                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   CASE NO. 5:16-CV-298-BO

    GARY AND ANNE CHILDRESS,                                )
    RUSSELL AND SUZANNAH HO,                                )
    MICHAEL CLIFFORD, DAVID                                 )
    CAVENDER, RUSTY DAVIS,                                  )
    CHRISTOPHER DERINGER, CHRISTINA                         )
    DUNCAN, ROBIN HINSON, AND DAVID                         )
    ORTIZ on behalf of themselves and others                )
    similarly situated,                                     )
                                                            )
                              Plaintiffs,                   )
                                                            )
                              v.                            )
                                                            )
    JPMORGAN CHASE BANK, N.A., and                          )
    CHASE BANK USA, N.A.,                                   )
                                                            )
                              Defendants.                   )

PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT

           Plaintiffs Gary and Anne Childress, Russell and Suzannah Ho, Michael Clifford, David

Cavender, Rusty Davis, Christopher Deringer, Christina Duncan, Robin Hinson, and David Ortiz

(collectively “Plaintiffs”)1, with the agreement of Defendants JPMorgan Chase Bank, N.A. and

Chase Bank USA, N.A. (collectively “Chase” or “Defendants”), under Fed. R. Civ. P. 23 and Local

Rule 7.1, respectfully move the Court for an order:

           1. Granting preliminary approval of the Settlement Agreement between the Class and

               Chase (Ex. A to the Memorandum of Law in Support of Motion for Preliminary

               Approval of Settlement (“Memorandum”));

           2. Granting preliminary approval of the proposed Distribution Plan (Ex. A to the

               Settlement Agreement);



1
    Plaintiffs Anne Childress and Suzannah Ho were not appointed as Class Representatives but join in the Motion.



             Case 5:16-cv-00298-BO Document 346 Filed 06/11/20 Page 1 of 4
       3. Approving the proposed forms of Notice of Class Action Settlement (“Class Notice”)

           (Exs. E and F to the Settlement Agreement) and manner of notice to the Class;

       4. Appointing Rust Consulting as Settlement Administrator;

       5. Approving the proposed schedule for completion of the approval and administration

           process and for Plaintiffs’ application for incentive awards to each of them and for

           attorneys’ fees, costs, and expenses, and for scheduling a final approval hearing; and

       6. Staying all non-settlement-related proceedings in this action pending final approval of

           the proposed Settlement.

       The grounds for this motion are that the proposed Settlement is fair, adequate, and

reasonable, and that the other requested relief is well-grounded in law and fact, as set forth in the

accompanying memorandum of law in support and the exhibits thereto.

       This motion is based further on the declarations and affidavit of counsel, with exhibits,

including the proposed Settlement Agreement between the Parties, the proposed Class Notice, and

the Distribution Plan. Plaintiffs also file contemporaneously a proposed order for the relief set

forth above.

       Given the economic crisis caused by the COVID-19 pandemic, Plaintiffs request that this

unopposed motion be heard on an expedited basis. While Plaintiffs recognize that the pandemic

creates challenges for the Court, we make this request so that the settlement funds can be

distributed to servicemembers and veterans in the Class as soon as possible. If the Court wishes to

hear argument on this motion, Plaintiffs request that it be scheduled via telephone or video

conferencing. Plaintiffs further request that the Court schedule the Final Approval Hearing for one

hundred and three (103) calendar days after entry of the Preliminary Approval Order (the minimum

time needed to complete notice and the final approval process) or as soon thereafter as is




                                                 2
          Case 5:16-cv-00298-BO Document 346 Filed 06/11/20 Page 2 of 4
convenient for the Court.

       Submitted this the 11th day of June 2020.

                                                   SHANAHAN LAW GROUP, PLLC

                                           By:     /s/Kieran J. Shanahan__________________
                                                   Kieran J. Shanahan, NCSB# 13329
                                                   Brandon S. Neuman, NCSB# 33590
                                                   Christopher S. Battles, NCSB# 42682
                                                   128 E. Hargett Street, Third Floor
                                                   Raleigh, North Carolina 27601
                                                   Telephone: (919) 856-9494
                                                   Facsimile:(919) 856-9499
                                                   kieran@shanahanlawgroup.com
                                                   bneuman@shanahanlawgroup.com
                                                   cbattles@shanahanlawgroup.com


                                                   SMITH & LOWNEY PLLC

                                           By:     /s/Knoll D. Lowney____________________
                                                   Knoll D. Lowney, WSBA# 23457
                                                   Claire Tonry, WSBA #44497
                                                   Alyssa Englebrecht, WSBA #46773
                                                   2317 E. John Street
                                                   Seattle, Washington 98112
                                                   Telephone: (206) 860-2883
                                                   Facsimile: (206) 860-4187
                                                   knoll@smithandlowney.com
                                                   claire@smithandlowney.com
                                                   alyssa@smithandlowney.com

                                                   KELLER ROHRBACK L.L.P.

                                           By:     /s/Mark A. Griffin____________________
                                                   Mark A. Griffin, WSBA# 16296
                                                   Raymond J. Farrow, WSBA# 31782
                                                   1201 Third Avenue, Suite 3200
                                                   Seattle, Washington 98101
                                                   Telephone: (206) 623-1900
                                                   Facsimile: (206) 623-2284
                                                   mgriffin@kellerrohrback.com
                                                   rfarrow@kellerrohrback.com

                                                   Class Counsel



                                               3
         Case 5:16-cv-00298-BO Document 346 Filed 06/11/20 Page 3 of 4
                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Motion for Preliminary Approval of Settlement has
been electronically filed with the Clerk of Courts using the CM/ECF system, which will send
notification of such filing to the following:

                             Alan E. Schoenfeld
                             Wilmer Cutler Pickering Hale and Dorr, LLP
                             7 World Trade Center
                             250 Greenwich Street
                             New York, NY 10007

                             Adam M. Cambier
                             Wilmer Cutler Pickering Hale and Dorr, LLP
                             60 State Street
                             Boston, MA 02109

                             Pressly M. Millen
                             Womble Bond Dickenson (US), LLP
                             555 Fayetteville Street, Suite 1100
                             Raleigh, NC 27601

       This the 11th day of June 2020.


                                                  By: /s/ Claire Tonry
                                                  Claire Tonry, WSBA No. 44497
                                                  2317 E. John Street
                                                  Seattle, Washington 98112
                                                  Telephone: (206) 860-2883
                                                  Facsimile: (206) 860-4187
                                                  Email: claire@smithandlowney.com




                                              4
         Case 5:16-cv-00298-BO Document 346 Filed 06/11/20 Page 4 of 4
